Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 8/31/2022 amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Griffin (US 2016/0103111) and Morin (US 2016/0167479).
Regarding claim 1, Griffin discloses a vehicle sensor system configured to detect the presence of at least one of a living human and a pet based upon a metabolic rate of the at least one living human and pet in a vehicle, the system comprising:
A carbon dioxide sensor (14), a temperature sensor configured to measure a temperature inside a cabin of the vehicle (Paragraph 20: Defined by element 40), a ventilation controller (22), non-volatile memory (Paragraph 14: Controller 22 comprises non-volatile memory), and a processor (Paragraph 14: Controller 22 comprises a processor) configured to:
Periodically sample ambient air inside a ventilation chamber (i.e. the cabin) within the vehicle (Paragraph 20), determine the presence of a living animal based at least on information from the temperature sensor and carbon dioxide sensor (Paragraphs 13 and 20: The presence of an occupant is determined at least on the basis of temperature and CO2).
While Griffin discloses detection of temperature (i.e. via 40) and CO2 (i.e. via 14), and while Griffin discloses determining whether at least CO2 has exceeded a predetermined threshold (Paragraph 17) and sending a notification if at least CO2 exceeds the predetermined threshold (Paragraph 21), Griffin does not explicitly teach or disclose control on the basis of temperature.
Morin teaches a vehicle sensor system configured to detect the presence of at least one living human and pet based upon a metabolic rate of the at least one living human and pet in a vehicle, the system comprising: a carbon dioxide sensor (19) (Paragraph 19: The system includes plural sensors, at least one sensor detecting CO2), a temperature sensor configured to measure a temperature inside a cabin of the vehicle (20) (Paragraphs 19-20: The system includes plural sensors, at least one sensor detecting vehicle cabin temperature), and a ventilation controller (404), where ambient air inside a ventilation chamber (i.e. the cabin) within the vehicle is periodically sampled (Paragraph 23), where a determination is made whether the temperature has exceeded a predetermined threshold (Paragraph 25: The system is controlled on the basis of CO2 and temperature exceeding or falling below predetermined thresholds), and where a distress call is sent to emergency services if the predetermined threshold is exceeded for a predetermined period of time (Paragraph 25).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to control vehicle ventilation on the basis of temperature in addition to CO2 as taught by Morin to improve vehicle occupant safety in the event that temperature and/or CO2 exceeds safe levels.
Regarding claim 8, Griffin discloses a vehicle sensor system as discussed above, where the non-volatile memory includes a look-up table (Paragraph 14: The non-volatile memory comprises routines, thresholds and stored data).
Regarding claim 9, Griffin discloses a vehicle sensor system as discussed above, where the processor is configured send information relating to a distress call (Paragraph 21: The controller is configured to sound alerts and/or send warnings via cellular network).
Regarding claim 15, Griffin discloses method to detect the presence of at least one of a living human and a pet based upon a metabolic rate of the at least one living human and pet in a vehicle, the method comprising:
Sensing carbon dioxide (via sensor 14) (Paragraph 15), measuring a temperature (via element 40) inside a cabin of the vehicle (Paragraph 20), controlling a ventilation system (via ventilation means 52), periodically sampling ambient air inside a ventilation chamber (i.e. the cabin) within the vehicle (Paragraph 15: The air is sampled by directing a flow of air over at least one sensor), determining the presence of a living animal based at least on information from the temperature and carbon dioxide (Paragraphs 13 and 20: The presence of an occupant is determined at least on the basis of temperature and CO2).
While Griffin discloses detection of temperature (i.e. via 40) and CO2 (i.e. via 14), and while Griffin discloses determining whether at least CO2 has exceeded a predetermined threshold (Paragraph 17) and sending a notification if at least CO2 exceeds the predetermined threshold (Paragraph 21), Griffin does not explicitly teach or disclose control on the basis of temperature.
Morin teaches a vehicle sensor method configured to detect the presence of at least one living human and pet based upon a metabolic rate of the at least one living human and pet in a vehicle, the system comprising: a carbon dioxide sensor (19) (Paragraph 19: The system includes plural sensors, at least one sensor detecting CO2), a temperature sensor configured to measure a temperature inside a cabin of the vehicle (20) (Paragraphs 19-20: The system includes plural sensors, at least one sensor detecting vehicle cabin temperature), and a ventilation controller (404), where ambient air inside a ventilation chamber (i.e. the cabin) within the vehicle is periodically sampled (Paragraph 23), where a determination is made whether the temperature has exceeded a predetermined threshold (Paragraph 25: The system is controlled on the basis of CO2 and temperature exceeding or falling below predetermined thresholds), and where a distress call is sent to emergency services if the predetermined threshold is exceeded for a predetermined period of time (Paragraph 25).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the method as disclosed by Griffin to control vehicle ventilation on the basis of temperature in addition to CO2 as taught by Morin to improve vehicle occupant safety in the event that temperature and/or CO2 exceeds safe levels.
Regarding claim 20, Griffin discloses an apparatus to detect the presence of at least one of a living human and a pet based upon a metabolic rate of the at least one living human and pet in a vehicle comprising:
Means for sensing carbon dioxide, means for measuring a temperature inside a cabin of the vehicle (Paragraph 20: Defined by element 40), means for controlling a ventilation system (22), means for periodically sampling ambient air inside a ventilation chamber (i.e. the cabin) within the vehicle (Paragraph 20), means for determining the presence of a living animal based at least on information from the temperature and carbon dioxide (Paragraphs 13 and 20: The presence of an occupant is determined at least on the basis of temperature and CO2)
While Griffin discloses detection of temperature (i.e. via 40) and CO2 (i.e. via 14), and while Griffin discloses determining whether at least CO2 has exceeded a predetermined threshold (Paragraph 17) and sending a notification if at least CO2 exceeds the predetermined threshold (Paragraph 21), Griffin does not explicitly teach or disclose control on the basis of temperature.
Morin teaches a vehicle sensor method configured to detect the presence of at least one living human and pet based upon a metabolic rate of the at least one living human and pet in a vehicle, the system comprising: a carbon dioxide sensor (19) (Paragraph 19: The system includes plural sensors, at least one sensor detecting CO2), a temperature sensor configured to measure a temperature inside a cabin of the vehicle (20) (Paragraphs 19-20: The system includes plural sensors, at least one sensor detecting vehicle cabin temperature), and a ventilation controller (404), where ambient air inside a ventilation chamber (i.e. the cabin) within the vehicle is periodically sampled (Paragraph 23), where a determination is made whether the temperature has exceeded a predetermined threshold (Paragraph 25: The system is controlled on the basis of CO2 and temperature exceeding or falling below predetermined thresholds), and where a distress call is sent to emergency services if the predetermined threshold is exceeded for a predetermined period of time (Paragraph 25).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the method as disclosed by Griffin to control vehicle ventilation on the basis of temperature in addition to CO2 as taught by Morin to improve vehicle occupant safety in the event that temperature and/or CO2 exceeds safe levels.
Griffin further discloses means for sending control information to change the ventilation system (Paragraph 22).

Claims 2-5, 7, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2016/0103111) and Morin (US 2016/0167479), and further in view of Werke (US 2016/0052363).
Regarding claims 2 and 3, Griffin discloses a vehicle sensor system as discussed above.  While Griffin discloses that (claim 3) the control information includes a full-open command which is configured to maximize the flow of outside air into the cabin (Figure 2 and Paragraphs 23-32: The controller is configured to either ventilate or not ventilate the vehicle bases upon detected occupancy and detected conditions with the vehicle exceeding predetermined thresholds), Griffin does not explicitly teach or disclose that the control information also includes (claim 2) a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle.
Werke teaches a vehicle sensor system, comprising at least: a carbon dioxide sensor (i.e. defined by a portion of sensing device 11 configured to detect CO2) (Paragraph 23) and a ventilation controller (12), where control information is sent to the ventilation controller (Paragraph 30), where (claim 2) the control information includes a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle (Paragraphs 29, 30, and 37: The controller is configured to operate in a recirculated-air mode based on a difference in air quality between an ambient environment and vehicle interior), and where (claim 3) the control information further includes a fully-open command which is configured to maximize the flow of outside air into the cabin (Paragraphs 28, 30, 37, and 38: The controller is configured to operate in a fresh-air mode based on a difference in air quality between an ambient environment and vehicle interior).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the control information as disclosed by Griffin to further include a shutoff command as taught by Werke to improve vehicle occupant safety and comfort by terminating ventilation when ambient environment air quality deteriorates (Paragraphs 29, 30, and 37 of Werke). 
Regarding claim 4, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not explicitly teach or disclose a particulate matter sensor. 
Werke teaches a vehicle sensor system, comprising at least: a particulate matter sensor (i.e. defined by a portion of sensing device 11 configured to detect particulates) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a particulate matter sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of harmful particulates within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).
Regarding claim 5, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not teach or disclose a further gas sensor.
Werke teaches a vehicle sensor system, comprising at least: a gas sensor (i.e. defined by a portion of sensing device 11 configured to detect a gas constituent in air e.g. NO, NO2, NOX, etc.) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a gas sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of harmful gases within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke). 
Regarding claim 7, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not explicitly teach or disclose a humidity sensor.
Werke teaches a vehicle sensor system, comprising at least: a humidity sensor (i.e. defined by a portion of sensing device 11 configured to detect moisture) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a humidity sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of excessive humidity within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).
Regarding claim 14, Griffin discloses a vehicle sensor system as discussed above.  While Griffin discloses that the ventilation controller is configured to optimize air quality based on at least information from the dioxide sensor (Figure 2 and Paragraphs 23-32: The controller is configured to either ventilate or not ventilate the vehicle bases upon detected occupancy and detected conditions with the vehicle exceeding predetermined thresholds), Griffin does not explicitly teach or disclose that the ventilation controller is configured to optimize air quality based on at least information from the particulate and carbon dioxide sensors.
Werke teaches a vehicle sensor system, comprising at least: a carbon dioxide sensor (i.e. defined by a portion of sensing device 11 configured to detect CO2) (Paragraph 23), a particulate sensor (i.e. defined by a portion of sensing device 11 configured to detect particulates) (Paragraph 23), and a ventilation controller (12), where the ventilation controller is configured to optimize air quality based on at least information from the particulate and carbon dioxide sensor (Paragraphs 30-38: The ventilation controller is configured to optimize air quality based upon information gathered from fresh air from an ambient environment and recirculated air within the vehicle).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the control information as disclosed by Griffin to optimize air quality based on at least information from the particulate and carbon dioxide sensors as taught by Werke to improve vehicle occupant safety and comfort by ventilating a vehicle cabin based upon detection of harmful conditions in the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).
Regarding claims 16 and 17, Griffin discloses a vehicle method as discussed above.  While Griffin discloses that (claim 17) the control information includes a full-open command which is configured to maximize the flow of outside air into the cabin (Figure 2 and Paragraphs 23-32: The controller is configured to either ventilate or not ventilate the vehicle bases upon detected occupancy and detected conditions with the vehicle exceeding predetermined thresholds), Griffin does not explicitly teach or disclose that the control information also includes (claim 16) a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle.
Werke teaches a vehicle sensor system, comprising at least: a carbon dioxide sensor (i.e. defined by a portion of sensing device 11 configured to detect CO2) (Paragraph 23) and a ventilation controller (12), where control information is sent to the ventilation controller (Paragraph 30), where (claim 16) the control information includes a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle (Paragraphs 29, 30, and 37: The controller is configured to operate in a recirculated-air mode based on a difference in air quality between an ambient environment and vehicle interior), and where (claim 17) the control information further includes a fully-open command which is configured to maximize the flow of outside air into the cabin (Paragraphs 28, 30, 37, and 38: The controller is configured to operate in a fresh-air mode based on a difference in air quality between an ambient environment and vehicle interior).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the control information as disclosed by Griffin to further include a shutoff command as taught by Werke to improve vehicle occupant safety and comfort by terminating ventilation when ambient environment air quality deteriorates (Paragraphs 29, 30, and 37 of Werke). 
Regarding claim 18, Griffin discloses a vehicle method as discussed above.  However, Griffin does not explicitly teach or disclose further sensing humidity.
Werke teaches a vehicle sensor system, comprising at least: a humidity sensor (i.e. defined by a portion of sensing device 11 configured to detect moisture) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a humidity sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of excessive humidity within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).

Claims 6, 10, 11, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2016/0103111) and Morin (US 2016/0167479), and further in view of Lyubich et al. (US 2018/0194194).
Regarding claim 6, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not teach or disclose a GPS receiver.
Lyubich et al. teaches a vehicle sensor system, comprising at least: a ventilation controller (50), a processor (Paragraph 25), and a GPS receiver (24) that transmits and receives environmental information (Paragraph 18).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a GPS receiver as taught by Lyubich et al. to improve vehicle occupant safety comfort by configuring a ventilation controller with means to send and receive data regarding environmental conditions, thereby improving operating efficiency of the ventilation controller (Paragraph 18 of Lyubich et al.).
Regarding claims 10, 11, 12, and 13, Griffin discloses a vehicle sensor system as discussed above.  While (claim 12) Griffin discloses determining vehicle occupancy on the basis of weight (Paragraph 16: Via seat occupancy device 26) in conjunction with information from the temperature sensor (Paragraphs 19-20: Determination of occupancy is based at least on measurements of the temperature sensor 40) and the carbon dioxide sensor (Paragraph 16: Determination of occupancy is based at least on measurements of the CO2 sensor 14), Griffin does not explicitly teach or disclose that the processor is configured to calculate a number of occupants in the vehicle based upon weight.
Lyubich et al. teaches a vehicle sensor system, comprising at least: a ventilation controller (50) and a processor (Paragraph 25), where (claim 10) the processor is configured to calculated a number of occupants in the vehicle (Paragraph 48), where (claim 11) at least one weight sensor is configured to measure the weight of an occupant of the vehicle (Paragraph 48: The processor is configured to determine occupancy on the basis of weight), where (claim 12) the processor is further configured to further refine the occupancy calculation (i.e. information regarding the number of occupants) based upon weight information from a seat to improve an estimate of a type and number of people in the vehicle (Paragraphs 30 and 48: The processor is configured to determine occupancy on the basis of weight, where weight information is derived from seat sensors, and where the processor is configured to determine the type of occupant -e.g. person, item, pet, etc.-), and where (claim 13) the processor is further configured to further refine the occupancy determination by changing an AER (i.e. air exchange rate) of the car by modulating the ventilation controller (Paragraphs 19, 51, and 59, see also claim 7: The ventilation controller adjusts ventilation at least on the basis of occupancy).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the processor as disclosed by Griffin to operate on the basis of detected occupancy as determined by weight as taught by Lyubich et al. to improve vehicle occupant safety and comfort by configuring the vehicle system to provide an amount of ventilation that is commensurate/appropriate for a number of occupants within the vehicle.
Regarding claim 19, Griffin discloses a vehicle method system as discussed above.  While Griffin discloses determining vehicle occupancy on the basis of weight (Paragraph 16: Via seat occupancy device 26) in conjunction with information from the temperature sensor (Paragraphs 19-20: Determination of occupancy is based at least on measurements of the temperature sensor 40) and the carbon dioxide sensor (Paragraph 16: Determination of occupancy is based at least on measurements of the CO2 sensor 14), Griffin does not explicitly teach or disclose that the processor is configured to calculate a number of occupants in the vehicle based upon weight.
Lyubich et al. teaches a vehicle method, comprising at least: a ventilation controller (50), a processor (Paragraph 25), and sensing the weight of an occupant of the vehicle and calculating a number of occupants in the vehicle based upon the sensed weight (Paragraph 48: The processor is configured to determine occupancy on the basis of weight).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the processor as disclosed by Griffin to detect occupancy on the basis of weight as taught by Lyubich et al. to improve vehicle occupant safety and comfort by configuring the vehicle method to provide an amount of ventilation that is commensurate/appropriate for a number of occupants within the vehicle. 

Response to Arguments
Regarding the statements on page 7, lines 2-23:
Applicant’s statements regarding the amended application are noted.
Regarding the arguments on page 8, lines 1-5:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the arguments on page 8, line 6 to page 10, line 3:
Applicant alleges that Griffin does not teach or disclose claims 1, 15, and 20 as amended.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 10, line 4 to page 11, line 7:
Applicant alleges that Griffin and Werke do not teach or disclose the amended claims for similar reasons that Griffin does not teach or disclose the amended claims (See applicant’s arguments on page 8, line 6 to page 10, line 3 of the 8/31/2022 reply).  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant alleges that Griffin and Werke do not teach or disclose claims 2, 3, 4, 5, 7, 14, 16, 17, and 18 without specifically pointing out how Griffin and Werke fail to teach or disclose claims 2, 3, 4, 5, 7, 14, 16, 17, and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763